Citation Nr: 0003753	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  95-30 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the veteran's 
claim of entitlement to service connection for otitis media 
with hearing loss.

2. Whether new and material evidence has been received to 
reopen the veteran's 
claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to November 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision by the Houston, 
Texas, Regional Office of the Department of Veterans Affairs 
(VA).  The transcript of a March 1995 personal hearing was 
accepted as a notice of disagreement.  A statement of the 
case was issued in July 1995, and a substantive appeal was 
received in August 1995.  Due to a change in residence, the 
veteran's claims file was subsequently transferred to the St. 
Louis, Missouri, Regional Office (RO).  

The case was previously before the Board and was remanded in 
May 1998 and August 1998 for action on a request by the 
veteran for a personal hearing before the Board.  In a 
December 1998 statement, the veteran requested a regional 
office hearing instead of a Board hearing.  A hearing was 
held at the RO in March 1999.


FINDINGS OF FACT

1.  A Board decision in November 1950 upheld a regional 
office decision which  severed service connection for otitis 
media with hearing loss and tinnitus on the basis that these 
disorders preexisted service and were not aggravated therein.

2.  The evidence received since the November 1950 Board 
decision is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claims.


CONCLUSIONS OF LAW

1.  The November 1950 Board decision is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991).

2.  New and material evidence has not been received in 
connection with the veteran's claims of entitlement to 
service connection for otitis media with hearing loss and 
tinnitus, and these claims have therefore not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
otitis media with bilateral hearing loss and tinnitus was 
previously considered and denied by the Board in November 
1950.  The Board at that time severed service connection for 
the above disabilities finding that "it is established that 
the ear disability...clearly and unmistakably preexisted 
enlistment.  The symptoms manifested during service were not 
unlike those existing prior to induction; aggravation by 
service is not shown."  The Board's November 1950 decision 
is final.  38 U.S.C.A. §§ 7103, 7104.  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the claim will be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.  The veteran requested that his claims be 
reopened, the Houston Regional Office determined that the 
claims had not been reopened, and the present appeal ensued.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence that was associated with the claims file prior to 
November 1950 includes the veteran's service medical records 
with certificate of disability for discharge, records from 
Mercy Hospital dated May and October 1946, private medical 
record from R. J. Stephen, M. D. dated November 1948, private 
medical records from Wayne J. Foster dated march 1949, private 
medical records from R. D. Proctor dated March and June 1949, 
VA outpatient medical records dated April 1949, a social 
worker report dated May 1950 and a private medical record from 
D. M. Lierle, M. D. dated May 1950.

The veteran's service medical records show that the veteran 
reported running ears on his induction examination in July 
1944, but there was no clinical evidence of such a problem.  
By November 1944, however, the veteran was diagnosed with, 
among other things, otitis media, hearing loss and tinnitus.  
The Certificate of Disability for Discharge showed that the 
veteran was discharged from the armed forces for ear disease 
including otitis media, hearing loss and tinnitus.  

In May and October 1946, the veteran presented to Mercy 
Hospital complaining of pain in his right ear.  In October, 
he was diagnosed with recurrent right mastoiditis and a 
radial mastoidectomy was performed.  Dr. Stephen found the 
veteran to have a slight ringing in his ears with hearing 
loss and was diagnosed with chronic otitis media in 1948.

In 1949, the veteran was diagnosed with right ear nerve and 
conduction deafness by Dr. Foster.  In June 1949, Dr. Proctor 
wrote that he treated the veteran for chronic discharge from 
the right middle ear from 1936 to 1942.  He also noted that 
the veteran underwent a mastoidectomy in about 1937.  VA 
records from May 1950 include a social worker report 
describing the veteran's current report of lost time from 
work due to continuing ear problems.  Further, the report 
includes a statement from the veteran's high school principal 
that the veteran missed school due to ear problems.  Finally, 
Dr. Lierle wrote in May 1950 that the veteran was treated at 
his clinic in September 1936 for a two-year history of right 
ear draining and Scarlet fever induced otitis media.

Pertinent evidence associated with the claims file since the 
November 1950 Board decision includes VA medical evidence 
from June 1969, a VA outpatient treatment record dated 
November 1991, private medical records from Kay McManus, M. 
D. dated from May 1992 to October 1993, private medical 
records from Carl W. Hardin dated July 1993 and personal 
hearing testimony dated March 1995 and March 1999.

In 1969 VA evaluated the veteran's ear disorders and the 
physician found that the veteran had hearing loss greater in 
the right than left.  He also noted that the veteran's right 
ear was currently draining and that there was a history of 
recent left ear drainage.  In November 1991, the veteran was 
noted to have Eustachian tube dysfunction and he needed the 
artificial tube replaced.  

Dr. McManus fount the veteran to have persistent serious 
otitis media and placed a tube in the veteran's left ear in 
May 1992.  In June 1993 she stated that the veteran's left 
ear was draining and that she assumed that whatever process 
in his right ear that had required a mastoidectomy probably 
occurred on the left side.  In June 1993, Dr. Hardin 
described the CT scan of the veteran's right and left 
temporal bones.  

The veteran also provided personal testimony in this case.  
In March 1995, the veteran testified that his right ear had 
never been healed since 1936 but that he did not have hearing 
loss.  He related that he had tried to enlist in 1943 but was 
rejected due to his right ear drainage.  In 1944, however, he 
was drafted and accepted into service.  The veteran stated 
that his real ear problems began while marching by shooting 
areas in boot camp.  He testified that he experienced severe 
drainage after one exposure to loud arms fire and that he 
spent the remaining three months of service in the hospital.  
He attributed his hearing loss to that one loud blast 
exposure.  In March 1999, the veteran testified that his 
right ear drainage problems prior to service were minimal, 
but that his hearing loss started in service.

The evidence received since the November 1950 Board decision 
clearly documents continuing problems with the veteran's ears 
and hearing.  However, the fact that the veteran suffered 
from such problems was known in November 1950.  As such, the 
evidence received since November 1950 does is not so 
significant that it must be considered to fairly decide the 
merits of the veteran's claims.  The new evidence merely 
establishes that the veteran has had continuing problems in 
the years since the prior denial.  In November 1950, the 
Board noted that the veteran's ear otitis media and tinnitus 
preexisted service and that the evidence did not establish 
that the conditions were aggravated by service.  The new 
evidence does not in any manner suggest that the veteran's 
bilateral otitis media with hearing loss and tinnitus did not 
preexist service or, if they did, were aggravated by service.  
In other words, the newly received evidence is not material 
to the underlying basis for the November 1950 Board decision.  
Accordingly, the veteran's claims have not been reopened. 



ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

